IN THE COURT OF APPEALS OF IOWA

                                     No. 20-0994
                               Filed November 4, 2020


IN THE INTEREST OF D.G.,
Minor Child,

L.W., Mother,
      Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Linn County, Cynthia S. Finley,

District Associate Judge.



       The mother appeals the termination of her parental rights to her child.

AFFIRMED.



       David R. Fiester, Cedar Rapids, for appellant mother.

       Thomas J. Miller, Attorney General, and Mary A. Triick, Assistant Attorney

General, for appellee State.

       Julie F. Trachta of Linn County Advocate, Inc., Cedar Rapids, attorney and

guardian ad litem for minor child.



       Considered by Bower, C.J., Ahlers, J., and Blane, S.J.*

       *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2020).
                                          2


BLANE, Senior Judge.

       The mother, L.W., appeals the termination of her parental rights to her child,

D.G., born in 2013.1 The juvenile court terminated her rights based on Iowa Code

section 232.116(1)(f) and (g) (2020). As to paragraph (f), the mother concedes the

State met its burden on the first three elements but claims it failed to meet its

burden regarding the remaining element, that D.G. could not be returned to her

care at the time of the termination hearing. Based upon our de novo review, we

find the State established by clear and convincing evidence that L.W.’s parental

rights should be terminated.

       Our review is de novo. In re L.T., 924 N.W.2d 521, 526 (Iowa 2019). Our

primary consideration is the best interests of the child, In re J.E., 723 N.W.2d 793,

798 (Iowa 2006), the defining elements of which are the child’s safety and need

for a permanent home. In re H.S., 805 N.W.2d 737, 748 (Iowa 2011). Appellate

courts are “not bound by the juvenile court’s findings of fact, but [they] do give them

weight, especially in assessing the credibility of witnesses.” In re A.M., 843 N.W.2d
100, 110 (Iowa 2014) (quoting In re D.W., 791 N.W.2d 703, 106 (Iowa 2010)). The

appellate court “will uphold an order terminating parental rights if there is clear and

convincing evidence” of a ground for termination under Iowa Code section

232.116(1).      D.W., 791 N.W.2d at 706.       We focus on Iowa Code section

232.116(1)(f).

       A parent’s rights may be terminated under section 232.116(1)(f) if: (1) the

child is four years of age or older; (2) the child has been adjudicated a child in need


1  D.G.’s biological father, D.R., consented to and had his parental rights
terminated. He has not appealed.
                                         3


of assistance; (3) the child has been removed from the physical custody of their

parents for twelve of the last eighteen months, or the previous twelve consecutive

months and any trial periods at home have been less than thirty days; and (4)

“[t]here is clear and convincing evidence that at the present time the child cannot

be returned to the custody of the child’s parents.” L.W. contests only the last of

these elements, claiming D.G. could have been returned to her care at the present

time. In this context “at the present time” means at the time of termination hearing.

A.M., 843 N.W.2d at 111.

       L.W. married D.W. in 2018. The marriage has been marked throughout by

substance abuse and domestic violence on the part of both parties. On April 1,

2018, D.W. assaulted L.W. and she suffered physical injury. D.W. was arrested,

charged with domestic assault causing injury, and jailed. The police reported the

incident to the Iowa Department of Human Services (DHS), and DHS confirmed a

child-abuse assessment due to D.G. witnessing the domestic abuse.

       On June 29, 2018, a second incident occurred in Lisbon, Iowa. Both parties

were intoxicated and engaged in an altercation that required police to be called,

with D.W. eventually pleading guilty to domestic abuse. On November 14, 2018,

police were called due to an intoxicated D.W. physically and sexually assaulting

L.W. with D.G. present. He was charged with domestic abuse, third offense, and

was held in custody.

       On January 30, 2019, a safety plan for D.G. was implemented, which

included that, upon D.W.’s release from custody, he would not visit or reside in the

family home; L.W. would not allow D.W. to have visits with D.G.; and L.W. would

insure that D.G. had a safe, appropriate and sober caretaker at all times. In
                                          4


February, L.W. dropped the no-contact order she had against D.W. She also

requested DHS approval for her to take D.G. to visit D.W. in jail, which was denied.

         On April 4, 2019, D.W. was released from jail. He provided his probation

officer with the address where he would reside as the family home with L.W. and

D.G. DHS filed a child-in-need-of-assistance (CINA) petition and sought removal

of D.G. from the home. D.G was removed on April 5, 2019 and was placed with

his maternal grandmother. At a hearing on April 11, 2019, all parties stipulated

that D.G. was a CINA.

         On May 10, 2019, the police investigated a report by D.W. that L.W. had

stabbed him with a knife and she was arrested. Both were intoxicated. Although

L.W. denied the allegation, she pled guilty to the assault in July. At the time of the

termination hearing, L.W. and D.W. were still married. The no-contact ordered had

been lifted. L.W. indicated she was planning to divorce D.W. but had not initiated

proceedings.

         Throughout the proceedings, L.W. denied knowing the identity of D.G.’s

biological father, telling DHS that he was conceived as a result of a one-night stand

with a man she met in a bar. On May 15, 2019, the court terminated the unknown

father’s parental rights. In July 2019, DHS learned that D.R., an individual L.W.

had known, acknowledged being D.G.’s father and had been paying L.W. $600 a

month since D.G. had been born.2 L.W. had also maintained contact with D.R.’s

mother (D.G.’s paternal grandmother) and had allowed her to take D.G. to church

on Sunday mornings. D.R. complained to DHS about L.W.’s mental instability.



2   D.R.’s paternity of D.G. was confirmed by a DNA test in March 2014.
                                        5


      In July 2019, a DHS worker met with L.W. and her mother. DHS had

learned of L.W.’s criminal charges for stabbing D.W. and that D.W. was having

contact with L.W. and D.G. despite the safety plan, which L.W. and her mother had

agreed to. At the meeting, the DHS worker also determined that both L.W. and

her mother had been drinking. DHS requested court approval to remove D.G. from

the maternal grandmother’s care and place him with a foster family, which the court

granted.

      During the proceedings, L.W. was to complete substance-abuse treatment

and a mental-health assessment. She started four different substance-abuse

treatments, both inpatient and outpatient, and failed to successfully complete any

of them. Shortly before the termination hearing, L.W. attended a fifth outpatient

treatment, which she completed, but the success of the treatment is in doubt.

      In August, DHS moved for waiver of reasonable efforts pursuant to Iowa

Code section 232.102(14). Following hearings, the court granted the application

on December 2, 2019. On December 6, 2019, a petition to terminate L.W.’s

parental rights was filed. The termination hearing was held on July 9, 2020. During

the lead-up to the hearing, L.W.’s visits with D.G. were tapered to once a month

and were supervised.

      Following the termination hearing, the juvenile court summarized the

evidence and the reasons D.G. could not be returned to his mother’s care and why

termination was appropriate. Our de novo review of the record supports each of

these findings and we set out the pertinent portion here:

      During the course of the case [L.W.] attempted substance abuse
      treatment 5 times. She first got an evaluation on June 13, 2019. She
      was recommended to participate in outpatient treatment. She was
                                         6


      unsuccessfully discharged from treatment. [L.W.] then went to St.
      Luke’s Chemical Dependency for an evaluation on July 24, 2019. At
      that time intensive outpatient treatment was recommended. Due to
      her lack of accountability and continuing to drink, the
      recommendation was changed to residential treatment. [L.W.] was
      again discharged on October 21, 2019 without successfully
      completing treatment. She admitted herself into the hospital on
      October 30, 2019 to detox and entered ASAC residential on
      November 1, 2019. [L.W.] was discharged unsuccessfully on
      November 12, 2019. She then entered residential treatment at
      Prelude on approximately November 20, 2019 and was again
      unsuccessfully discharge[d] on December 3, 2019. At trial [L.W.]
      testified that she later went back to ASAC and completed extended
      outpatient treatment. Mother’s Exhibit C, a letter, dated April 6, 2020,
      from ASAC indicated [L.W.] entered treatment on February 11, 2020
      and successfully completed treatment on April 6, 2020. During the
      course of the case, [L.W.] tested positive for alcohol and
      methamphetamine. She was discharged from her employment at St.
      Luke’s due to reporting for work intoxicated. She was observed
      drinking alcohol in a bar while wearing a drug testing patch. She did
      not show any insight into her own substance abuse issues and their
      impact on [D.G.] and her ability to parent him. She finally managed
      to complete an outpatient treatment program beginning months after
      the state filed its petition for termination of parental rights. [L.W.]’s
      lack of honesty throughout the case makes it impossible to determine
      if she is actually sober even at the current time. In addition to the
      substance abuse issues, [L.W.]’s parenting skills have been a
      concern throughout the case. At the onset she reported that she and
      [D.G.] were still showering together. [L.W.] seems to treat [D.G.] like
      a friend or playmate, rather than a normal parent-child relationship.
      She bought them matching “best friend” necklaces and insisted that
      [D.G.] wear his at all times, even when he complained that it would
      not be safe to wear it to bed. Service providers have documented
      many troubling instances such as lingering kisses on the lips, [D.G.]
      sucking [L.W.]’s neck during visits, and thrusting his hips toward
      [L.W.]’s backside while holding his genitals. Clearly, [D.G.] could not
      be returned to the custody of his mother now or in the near future
      without being considered a Child in Need of Assistance.

Our review has also confirmed the juvenile court’s finding that L.W. was not a

credible witness and could not be trusted with D.G.’s care. We find D.G. could not

be returned to his mother’s care and L.W.’s parental rights were properly

terminated.   We also conclude termination is in the child’s best interest and
                                       7


termination should not be averted due to the closeness of the parent-child bond.

See Iowa Code § 232.116(2), (3)(c).

      AFFIRMED.